Citation Nr: 1414757	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-48 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent disabling, for the period prior to June 13, 2012, and in excess of 70 percent disabling, for the period beginning June 13, 2012, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to June 13, 2012, for the grant of total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from April 1956 to April 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In January 2013 the RO granted entitlement to TDIU and assigned an effective date of June 13, 2012.  The Veteran subsequently filed a timely notice of disagreement with the effective date assigned.  Thereafter, the issue of the effective date was addressed in a Supplemental Statement of the Case.  Although the Veteran has not submitted a Substantive Appeal regarding the effective date of TDIU; as the issue of entitlement to a higher initial evaluation for PTSD has been on appeal since a December 2009 RO rating decision, the Board finds that the issue of the effective date of TDIU is part and parcel with the evaluation of the Veteran's PTSD during the period on appeal and is therefore properly before the Board.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).

In a January 2013 rating decision, the RO increased the Veteran's service-connected PTSD 70 percent disabling, effective June 13, 2012.  Applicable law mandates that when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an effective date prior to June 13, 2012, for the grant of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Prior to June 13, 2012, the Veteran's PTSD was manifested by symptoms and functional impairment most closely approximating occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  At no point during the period on appeal did the Veteran's PTSD manifest symptoms most closely approximating total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to June 13, 2012, the criteria for a rating in excess of 30 percent disabling, for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).

3.  Beginning June 13, 2012, the criteria for a rating in excess of 70 percent disabling for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id.  at 490-91.  Thus, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A: 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  It is noted that the Veteran reported in March 2009 the he was being treated for his PTSD condition by a private provider.  Release forms of record identify that the Veteran received treatment for his PTSD from a private provider.  The records of the Veteran's treatment from the identified private provider have been associated with the claims file.  The Veteran has been afforded VA medical examinations.

The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran seeks entitlement to an evaluation in excess of 30 percent disabling, for the period prior to June 13, 2012, and in excess of 70 percent disabling, for the period beginning June 13, 2012, for PTSD.  The Veteran's service-connected PTSD is currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this diagnostic code provision, a 50 percent disability rating is warranted when occupational and social impairment is found with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A maximum 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  

A GAF of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.

In January 2009 the Veteran was evaluated by a private provider.  The Veteran's history was discussed and the Veteran reported that he had never seen a psychiatrist or been admitted to a psychiatric hospital before.  Mental status examination revealed that the Veteran looked his stated age.  He was able to relate very well.  He had good eye contact.  He seemed to be a fairly reliable historian given his cognitive function status.  He was very talkative.  His thought process seemed slightly tangential.  He had some thought blocking.  He had some very slight looseness of association, but there was no pressured speech.  The Veteran was able to be interrupted easily.  His mood seemed to be anxious and his affect was constricted.  He denied any auditory or visual hallucinations.  He denied any suicidal or homicidal ideation.  There was no evidence of any psychosis or delusions.  Cognitively the Veteran was alert and oriented.  He reported the correct date and recognized the provider as a person.  He provided information about himself like his date of birth and his age.  He was able to register three subjects and recall two of them.  His attention and concentration were impaired.  He could not do any calculation beside one number only and he was not able to spell the word table backwards correctly.  He had fair insight and judgment at the time of the assessment.  The Veteran was diagnosed with PTSD, late onset, and was assigned a GAF of 42.  

In February 2009 the Veteran was noted to have a constricted affect, anxious.  There was no audio/visual hallucination or suicidal or homicidal ideation.  

In June 2009 the Veteran was noted to continue to have sleeping difficulty.  He reported that he was still anxious and worried.  He was still depressed sometimes.  He continued to have nightmares and flashbacks.  He continued to be very cautious about his health.  He was not suicidal or homicidal, but continued to be anxious and continued the feeling that he did not like to talk about his past trauma.  

The Veteran was afforded a VA examination in November 2009.  The Veteran was noted to be prescribed an antidepressant.  Psychiatric examination revealed the Veteran to be clean and appropriately dressed.  His psychomotor activity was unremarkable.  His speech was spontaneous, clear, and coherent.  The attitude towards the examiner was cooperative, friendly, relaxed, and attentive.  His affect was full and mood was good.  His attention was intact.  The Veteran was oriented to person, time, and place.  His thought process was rambling.  Thought content was unremarkable.  There were no delusions.  The Veteran understood the outcome of his behavior.  He understood that he had a problem.  The Veteran had sleep impairment.  He was up most of the night and slept during the day.  When he slept it was only for five to six hours.  He felt rested.  There were no hallucinations or inappropriate behavior.  He interpreted proverbs appropriately.  There was no obsessive/ritualistic behavior.  The Veteran had panic attacks.  He had moments of intense fear with chest pressure once or twice a month that lasted about five minutes.  There were no homicidal or suicidal thoughts.  His impulse control was good.  He had one episode of violence described as an assault in 2008.  The Veteran was able to maintain a minimum of personal hygiene and had no problems with activities of daily living.  His remote, recent, and immediate memory were normal.  The Veteran was diagnosed with PTSD and was assigned a GAF of 65.

The examiner noted that the PTSD symptoms had interfered with his marriage relationship and resulted in some limited friendships.  The symptoms resulted in some limited interpersonal interaction and in frequent emotional distress in self.  There was not total occupational and social impairment due to PTSD.  PTSD did not result in deficiencies in judgment, thinking, family relations, work, mood, or school.  There was not reduced reliability and productivity due to PTSD symptoms.  There was occasional decrease in work efficiency and there were intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  The symptoms were noted to be moderate in degree and result in some limitation interpersonally, but were generally satisfactory with some meaningful relationships and activities.

In November 2009 the Veteran's private provider noted that the Veteran reported that he was doing "ok."  The medications were working and the Veteran had less nightmares and dreams about the war.  The Veteran denied audio and visual hallucinations and denied suicidal and homicidal ideation.  He talked about concern about his medical conditions.  The Veteran continued to be anxious.  He spoke about separation from his wife.  

In May 2010 the Veteran was noted to have seen a doctor at the VA in for an evaluation.  His sleep was the same.  He indicated that sometimes he slept well.  He worried about his medical problems.  Mental status examination indicated that there was talk about the Veteran's homicidal thoughts towards others in the past.  He denied any intention of hurting himself.  It was noted that the Veteran had a dull worry.  A VA physician was dispensing his medications. 

In August 2010 the Veteran reported that he was doing "ok."  He was noted to be concerned about health problems.  He was not sleeping well.  Mental status examination was noted to reveal the Veteran to be anxious.  

In November 2010 the Veteran was noted to have mild cognitive deficiency.  He had significant problems in concentrating and focusing which reduced his functional ability to perform or gain employment.  The mental status examination revealed dull and constricted.  

In March 2011 the Veteran's condition was still the same.  He got frustrated easily.  He slept four to six hours and woke up two to three times.  His mood was still very depressed.  He was "pissed off" all of the time.  He was frustrated about the waiting for VA.  He was disheveled and unkempt.  

In June 2011 the Veteran was noted to still have flash backs and nightmares.  He had some thought disorganization and tangential thinking.  The Veteran reported that his sleep was the same three to four hours.  He slept mostly during the day.  Mental status examination revealed the Veteran to be tangential.  There were no audio or visual hallucinations and no suicidal or homicidal ideation.

In October 2011 the Veteran reported nightmares about crazy things.  He slept mostly in the day time.  Mental status examination was noted to reveal constricted affect.  There were no audio or visual hallucinations and no suicidal or homicidal ideation.

In January 2012 the Veteran was noted to have some irritability.  Sleep was reported to be about the same.  He was anxious early.  He spoke about his medical problems.  He was reported to be overwhelmed by his medical problems.  Mental status examination was noted to reveal the Veteran to talk with an anxious tone.  The Veteran was irritable.  There were no audio or visual hallucinations and no suicidal or homicidal ideation.

In May 2012 the Veteran was noted to not sleep very much and to snore.  He continued to be anxious.  He spoke with an anxious tone and some slight looseness of association and branching.  He stated that he continued to have some flashbacks and nightmares.  He continued to have limited social interaction.  

The Veteran was afforded a VA examination in June 2012.  The examiner noted that the Veteran was diagnosed with PTSD and major depressive disorder, single episode, moderate.  The examiner noted that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The symptoms of the Veteran's disabilities were noted to not be capable of being separated.  He was separated from his wife who lived down the block.  He described the relationship as good.  He had a good relationship with his children and had four to five fishing buddies who were also Vietnam Veterans.  He saw them four to five times a year.  He reported that he did not have any close friends.  He watched the news channel on television for several hours in the evening.  He did not attend church.  He belonged to the American Legion but did not attend activities.  He took care of his hygiene and shopped with a list.  He reported that he did not experience anxiety in the grocery store.  He reported that he worked until 2004 when he had a stroke.  He stopped working due to being unable to tolerate the heat.  He indicated that he lost his equilibrium.  He was seeing a private psychiatrist since 2009.  

The Veteran reported that his mood was always irritable, a lot of depression, short tolerance.  He was not suicidal but reported that he would kill someone in a heartbeat if it was not for the penalty and going to jail.  There were no audio or visual hallucinations and no evidence of psychosis.  He reported sleep problems and nightmares.  He reported that his memory was pretty fair.  He will write things down repeatedly so that he remembered.  Remote and recent memory were within normal limits.  Immediate memory was tested and the Veteran was reported to be able to remember two of three words in five minutes.  

The examiner reported observations that the Veteran's mood was tense and irritable with some range of affect.  He was suspicious of the VA in terms of processing his claim.  He was suspicious of questions regarding activities of daily living.  His concentration was good.  He had an above average vocabulary and used it appropriately.  He could communicate his thoughts and feelings in an appropriate manner.  Eye contact and hygiene were good.  

The examiner reported that the Veteran had symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impairment of short and long term memory, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a work like setting, and impaired impulse control, such as unprovoked irritability with periods of violence.

The examiner noted that the Veteran had clinically significant symptoms of chronic irritability and impaired memory along with a fairly recent history of violence.  The symptoms could not be separated by diagnosis.  The symptoms could cause moderate to severe difficulties in the workplace in terms of getting along with co-workers, supervisors, and customers, tolerating frustration and completing complex tasks without written instructions.  The difficulties would apply to both physical and sedentary employment.  

In August 2012 the Veteran reported that he had been about the same and not much change.  They spoke about his social life and activities as well as his sleep.  He reported that could not sleep before three to four o'clock in the morning and woke up at eight o'clock to take his medication.  He felt more content, sleeping on the sofa versus the bed.  He spoke about his fear and concern about the future.  He reported that he had no energy.  He had not been leaving the house.  Mental status examination revealed a continued looseness of association and tangential thinking.  He reported that medication had been helping him to sleep and that he continued to have the same cognitive problems.

In December 2012 the Veteran reported that he had been doing fairly well.  He was feeling more depressed lately and that it could be due to the holidays.  He "reported that he has been kind of in mood lately where he started to avoid more traumatic event, get easily irritated and agitated and he has been more at home."  Mental status examination revealed that he continued to have some looseness of association and tangential thinking.  He continued to worry, be anxious, and be depressed.  

In March 2013 the Veteran reported that he had been doing about the same.  He felt a little bit better.  He had not been going out much, but he continued to be antsy and irritable.  He denied any auditory or visual hallucinations.  He denied any suicidal or homicidal ideation.  There was no evidence of psychosis or delusions.  

In July 2013 the Veteran reported that he had been about the same.  He felt much more relaxed.  He spoke about his life story.  He had been separated from his wife since 1999 and he said as long as everyone is happy he feels better.  He denied any intention of harming himself or others.  He continued to be anxious.  There was no psychosis or delusions.  

Entitlement to an evaluation in excess of 30 percent disabling, for the period prior to June 13, 2012, is not warranted.  Prior to June 13, 2012, the Veteran's PTSD manifested slightly tangential to rambling thought, thought blocking, anxiety, impaired concentration, sleep impairment, and constricted affect.  The Veterans attention ranged from impaired to intact.  The Veteran had nightmares and flashbacks.  However, the Veteran's PTSD did not manifest homicidal or suicidal ideation or hallucinations, and the Veteran was alert and oriented with fair insight and judgment.  His memory was normal.  In November 2009 the Veteran's symptoms were reported to be moderate in degree and result in some limitation interpersonally, but were generally satisfactory with some meaningful relationships and activities.  In March 2011 the Veteran was noted to be disheveled and unkempt.
In January 2009 a private provider assigned the Veteran a GAF of 42 representing serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  However, the Board notes that in provider specifically indicated that the Veteran did not have any suicidal ideation, psychosis, or delusions.  In addition, in November 2009 the Veteran was assigned a GAF of 65 representing mild symptoms.

The preponderance of the evidence is against an evaluation in excess of 30 percent disabling for the period prior to June 13, 2012.  Although the Veteran's PTSD did manifest a single episode of violence and neglect of personal appearance as well as some impaired memory, prior to June 13, 2012, the Veteran's PTSD did not more closely approximate occupational and social impairment with reduced reliability, or deficiencies in most areas, or total occupational and social impairment.  His GAF scores were generally in the 60s and he repeated indicated that he was doing "ok".  He had a few instanced of loss of control and he had nightmares but overall he was functioning pretty will with only occasional impairment.  Therefore, entitlement to an evaluation in excess of 30 percent disabling, for the period prior to June 13, 2012, for PTSD is denied.

Entitlement to an evaluation in excess of 70 percent disabling, for the period beginning June 13, 2012, is not warranted.  At no point during the period on appeal did the Veteran's PTSD manifest total occupational and social impairment.  As late as December 2012 the Veteran reported he was doing "fairly well".,  The June 2012 VA examination did not note total occupational and social impairment.  In July 2013 the Veteran seemed more relaxed and  said he feels better as long as everyone else is happy.  Overall, there was no indication of total occupational and social impairment.  Therefore, entitlement to an evaluation in excess of 70 percent disabling, for the period beginning June 13, 2012, for PTSD is denied.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial evaluation in excess of 30 percent disabling, for the period prior to June 13, 2012, and in excess of 70 percent disabling, for the period beginning June 13, 2012, for PTSD is denied.


REMAND

Review of the claims file reveals that the Veteran has received consistent treatment from VA.  However, records regarding the Veteran's treatment dated from September 2008 to October 2010 and since November 2012 are not associated with the claims file.  On remand, attempts must be made to obtain VA treatment records dated from September 2008 to October and since November 2012.  See 38 C.F.R. § 3.159(c)(2) (2013); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran has reported that he has been unemployed since 2004 due to medical problems.  The Veteran has been awarded TDIU effective June 13, 2012.  In addition, the Board notes that the Veteran's combined service-connected disabilities associated with his diabetes mellitus meet the schedular criteria for the award of a TDIU during the entire period on appeal.  See 38 C.F.R. § 4.16(a), 4.25 (2013).  However, although a private psychiatric provider indicated in November 2010 that the Veteran had "significant problems in concentrating and focusing which reduce his functional ability to perform or gain employment" the opinion does not indicate that the Veteran was unemployable.  In addition, an opinion has not been obtained regarding whether the Veteran's service-connected disabilities associated with his diabetes mellitus render the Veteran unable to secure of follow a substantially gainful occupation beginning January 2009.  As such, on remand a medical opinion must be obtained.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all VA treatment records regarding the Veteran that are dated September 2008 to October 2010 and since November 2012.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, forward the claims file to an appropriate examiner for preparation of a medical opinion as to whether it is at least as likely as not that Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience from January 2009 to June 2012.  In offering such opinion, the examiner should not take into consideration factors other than the Veteran's service-connected disabilities (i.e., age or nonservice-connected disabilities).  If the examiner finds that the Veteran was unemployable due to such service-connected disabilities from January 2009 to June 2012, he or she should indicate when exactly the Veteran was rendered unemployable, if possible.  All opinions expressed by the examiner should be accompanied by a complete rationale.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, provide the Veteran with a Supplemental Statement of the Case and afford a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


